Per Curiam:
The petition presents formal charges upon information and belief. The somees of the information and grounds of belief are not *890stated, and it is probable that the petitioners have no personal- knowledge of the facts alleged. The answering affidavits put in issue directly by the actors the allegations of the complaint. The charge that the supervisor improperly caused to be audited the account of one Marshall is fully answered, and the evidence produced is,so overwhelming that .the charge made upon information and belief has but very little force, and the court does not feel called upon to send the matter to a referee. The Marshall account was a matter, of public record, well understood in the town, and had in fact been audited by a previous board, and it is evident that the present supervisor had no greater part in its audit and payment than the other members of the board, and that each acted upon the former audit and the known facts of the case.. The allegation upon information and belief that the supervisor and the town clerk improperly and as a matter of conspiracy left off from the jury list certain ñames recommended to them by the assessors is fully met by positive allegations in the answering affidavits, and it is for the purposes of this motion quite immaterial whether the alleged names were or were not omitted by the supervisor and the town clerk for improper reasons. The county of Rensselaer, under chapter 557 of the Laws of 1894, as amended by chapter 679 of the Laws of 1896, has a commissioner of jurors, and he is required to .make up the j my lists, and is not required to obtain information from the supervisor, the town clerk or the assessors, and in that county it was not a part of his official duty to ask the town officers to furnish him a list of jurors, nor was it their official duty to furnish such list, and their action with reference thereto is not,, therefore, a matter for which they can be removed. The court is satisfied from the entire record that the interests' of the town or the public do not require a reference, and there is no competent evidence before the eourt, in the face of the answers, which requires further investigation. The application is, therefore, denied, with fifty dollars costs and disbursements against the petitioners.
All concurred, Betts, J., in result.
Application denied, with fifty dollars costs and disbursements against the petitioners.